Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on May 7, 2018, in which claims 13-26 were presented for examination, of which claims 1-12 were cancelled and claims 13-26 were added, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-11 of U.S. Patent No. 10,575,582. Although the limitations regarding the “drop-off, outer shell, occipital cliff, plurality of vents, and inner liner” in claims 13-16, 18, 19, 24 are similar in scope to claim 1 of US Patent 10,575,582, with the except that claim 1 further specifies the location of the “drop-off”.
It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundahl et al. (US Patent 4,434,514).
Regarding claim 13, Sundahl et al. “Sundahl” discloses a helmet (10, Fig. 1-5), comprising: an outer shell (11) comprising an outer surface (outer surface of element 11), an inner surface (see annotated Fig. 3 below), and a drop-off (see annotated Fig. 1 and 2 below) extending across the outer surface from a perimeter edge of the outer shell (see annotated Fig. 1 below) to an opposite perimeter edge of the outer shell (see annotated Fig. 1 below, the term “perimeter” has been interpreted to mean “The continuous line forming the boundary of a closed geometric figure” as provided by Lexico Dictionary. The annotated “outer shell perimeter” defines a closed geometric figure on the shell, and encompasses “perimeter edges” that the drop-off extends across); an occipital cliff (see annotated Fig. 2 below) located at a rear end of the helmet (see annotated Fig. 2 below); and a plurality of vents (15, 19, 22, 18, and 26) comprising one or more intake vents (15 and 19)  in a front end of the helmet (see annotated Fig. 2 below) opposite the rear end of the helmet and one or more output vents (22, 18, and 26) in the rear end of the helmet, the plurality of vents (15, 19, 22, 18, and 26) providing fluid communication between outside the helmet and inside the helmet(“providing fluid…inside the helmet” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Col. 2, Lines: 56-60).  


    PNG
    media_image1.png
    547
    785
    media_image1.png
    Greyscale
 
Fig. 1-Examiner Annotated


    PNG
    media_image2.png
    597
    670
    media_image2.png
    Greyscale

Fig. 2-Examiner Annotated


    PNG
    media_image3.png
    728
    951
    media_image3.png
    Greyscale

Fig. 3-Examiner Annotated 
Regarding claim 14, Sundahl discloses the drop-off (see annotated Fig. 1 and 2 above) divides the outer surface into at least a first surface (see annotated Fig. 2 above)and a second surface (see annotated Fig. 2 above).  

Regarding claim 15, Sundahl discloses the first surface (see annotated Fig. 2 above)  defines a top of the drop- off (examiner notes this is shown in annotated Fig. 2 above) and the second surface (see annotated Fig. 2 above)  defines a bottom of the drop-off (examiner notes this is shown in annotated Fig. 2 above).  

Regarding claim 16, Sundahl discloses one or more chines (see annotated Fig. 1 above) extending forward from the drop off along the first surface (examiner notes this is shown in annotated Fig. 1 above).  

Regarding claim 17, Sundahl discloses at least one chine (see annotated Fig. 1 above) terminates before a front edge of the first surface (see annotated Fig. 1 above).  

Regarding claim 18, Sundahl discloses the occipital cliff (see annotated Fig. 2 above) is approximately perpendicular to the second surface (examiner notes the cliff is shown as “approximately perpendicular” in annotated Fig. 2 above).  

Regarding claim 19, Sundahl discloses the one or more output vents (22, 18, and 26, Fig. 1 and 2) comprises at least one inline vent (22 and 18) having a pair of surfaces (see annotated Fig. 1 above) approximately parallel with the second surface of the outer shell (examiner notes the “pair of surface” are shown as “approximately parallel” in annotated Fig. 1 above) proximate the inline vent (18), and at least one vent (26) located on the occipital cliff (see annotated Fig. 1 above).  

Regarding claim 20, Sundahl discloses the second surface (see annotated Fig. 1 above) comprises at least one exterior output channel (see annotated Fig. 1 above) for the at least one inline vent (22 and 18) that starts at the inline vent (22 and 18) and extends away from the drop-off (see annotated Fig. 1 above); and wherein each (see annotated Fig. 1 above) is formed in the outer surface of the helmet (outer surface of element 11).

Regarding claim 21, Sundahl discloses the one or more output vents (22, 18, and 26, Fig. 1) outnumber the one or more intake vents (15 and 19, Fig. 1 and 2).

Regarding claim 22, Sundahl discloses a combined incident surface area of the one or more output vents (see annotated Fig. 1 below) is greater than a combined incident surface area of the one or more intake vents (see annotated Fig. 1 below, examiner notes the annotated figure below shows the combined incident surface area of the one or more output vents is greater than the combined incident surface area of the one or more intake vents). 

    PNG
    media_image4.png
    615
    921
    media_image4.png
    Greyscale

Fig. 1-Examiner Annotated


Regarding claim 23, Sundahl discloses the drop-off (see annotated Fig. 1 above) runs continuously from one edge of the helmet (see annotated Fig. 1 above) to an opposite edge of the helmet (see annotated Fig. 1 above, examiner notes the drop-off runs continuously from one edge of the helmet to an opposite edge, through the outer surface of element 11).


Regarding claim 24, Sundahl discloses an inner liner (12, Fig. 1 and 4) having an outer surface (see annotated Fig. 3 above) coupled to the inner surface of the outer shell (see annotated Fig. 3 above) and an inner surface (see annotated Fig. 3 above) comprising a plurality of interior channels (115, 119, 122, 118, and 126) connecting each of the at least one intake vents (15 and 19) with a corresponding output vent (22, 18, and 26, Col. 2, Lines: 60-68 and Col. 3, Lines: 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sundahl in view of Kass et al. (US Patent Pub. 2016/0366968).
Regarding claim 25, Sundahl discloses a visor (60, Fig. 2).
Sundahl does not disclose the visor magnetically coupled to a front of the helmet.
However Kass et al. “Kass” teaches yet another helmet with a visor, wherein Kass teaches a visor (14, Fig. 1-3) magnetically coupled to a front of the helmet (16, Par. 0039, Lines: 6-8), opposite the rear end of the helmet (18), through at least one magnet (26) coupled to the first surface (see annotated Fig. 1 below). 

    PNG
    media_image5.png
    482
    691
    media_image5.png
    Greyscale

Fig. 1-Examiner Annotated
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visor disclosed by Sundahl, by Kass, in order to change the visor when it becomes damaged. 
Regarding claim 26, Sundahl in view of Kass disclose the visor (14, Fig. 1-3 of Kass) terminates with two lateral edges (see annotated Fig. 1 above, examiner notes the annotated “lateral edge” would also be found on the opposite side of the visor not shown in Fig. 1) that align, respectively, with left and right sides of the first surface at the drop-off (see annotated Fig. 1 above of Sundahl, examiner notes because of the combination presented above, the visor disclosed by Sundahl is being swapped out for a visor that magnetically couples to the helmet as taught by Kass. Because of this, the lateral edges of the visor would be aligned, respectively, with left and right sides of the first surface at the drop-off)

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAKOTA MARIN/Examiner, Art Unit 3732  


/KHALED ANNIS/Primary Examiner, Art Unit 3732